Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       11




                     EXHIBIT 133
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 2 of
                                       11
            Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 3 of
                                                   11




Document title: Detecting Stealth Web Pages That Use Click-Through Cloaking - Microsoft Research
Capture URL: https://www.microsoft.com/en-us/research/publication/detecting-stealth-web-pages-that-use-click-through-cloaking/
Capture timestamp (UTC): Thu, 12 Aug 2021 20:00:41 GMT                                                                           Page 1 of 1
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 4 of
                                       11



          Detecting Stealth Web Pages That Use Click-Through Cloaking
                          Strider Search Ranger Report - Part 4




                                     Yi-Min Wang
                                       Ming Ma




                                    December 2006



                                   Technical Report
                                  MSR-TR- 2006-178




                                  Microsoft Research
                                 Microsoft Corporation
                                  One Microsoft Way
                                 Redmond, WA 98052




                                           0
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 5 of
                                       11




             Detecting Stealth Web Pages That Use Click-Through Cloaking

                                            Yi-Min Wang and Ming Ma
                Cybersecurity & Systems Management Group, Microsoft Research, Redmond, WA
                                     {ymwang, mingma}@microsoft.com

                         Abstract
      Search spam is an attack on search engines’ ranking
   algorithms to promote spam links into top search
   ranking that they do not deserve. Cloaking is a well-
   known search spam technique in which spammers
   serve one page to search-engine crawlers to optimize
   ranking, but serve a different page to browser users to
   maximize potential profit. In this experience report, we
   investigate a different and relatively new type of
   cloaking, called Click-Through Cloaking, in which              (a) Keyword-stuffed page indexed by search crawlers
   spammers serve non-spam content to browsers who
   visit the URL directly without clicking through search
   results, in an attempt to evade spam detection by
   human spam investigators and anti-spam scanners.
      We survey different cloaking techniques actually
   used in the wild and classify them into three
   categories: server-side, client-side, and combination.
   We propose a redirection-diff approach to spam
   detection by turning spammers’ cloaking techniques
   against themselves. Finally, we present eight case
   studies in which we used redirection-diff in IP subnet-
   based spam hunting to defend a major search engine
   against stealth spam pages that use click-through
   cloaking.                                                      (b) Ads-portal page from the spammer domain raph.us
                                                                  seen by browser users who click through search results
   1. Introduction
     Search spammers (or web spammers) refer to those
   who use questionable search engine optimization
   techniques to promote their links into top search
   results. Cloaking [1,2,3] is one such technique in
   which the spammers serve one page to search-engine
   crawlers to optimize ranking, but serve a different
   page to browser users to maximize profit. Figure 1
   shows such an example where the spammer gives
   crawlers a keyword-stuffed page to index (see (a)) but         (c) Bogus page seen by anti-spam scanners and human
                                                                  spam investigators who visit the spam URL directly
   redirect browser users to an ads-portal page with
                                                                  without clicking through a search result
   numerous drug purchase-related links (see (b)). Such
   “crawler-browser cloaking” behavior can be achieved            Figure 1: three different pages shown by the same
   through “scripting-on/off cloaking” in which the same          click-through   cloaked     spam   doorway    URL
                                                                  lawweekly.student.virginia.edu/wwwboard/messages/
   page that contains both scripts and static text is
                                                                  007.html in October 2006
   provided to the crawlers (which do not execute scripts
   and so see the text) as well as to the browsers (which            In a recent paper [4], we reported a different and
   normally execute scripts and so see a rewritten or             relatively new type of cloaking, called Click-Through
   redirected page).                                              Cloaking, and presented a preliminary study showing



                                                              1
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       11


   that a significant percentage of spam blogs created on a         When spam pages encounter non-click-through
   major blog site adopted this new approach. Spammers            visitors, the spammers know that they are very likely
   use click-through cloaking to implement stealth web            under investigation; so they want to show non-spam
   pages by serving a non-spam page to browser users              content that minimizes potential damages. We
   who visit the URL directly without clicking through a          summarize five different cloaking behaviors that we
   search result. It is designed to evade spam detection by       have observed during an extensive, 6-month spam
   anti-spam scanners and human spam investigators. For           investigation.
   example, by redirecting non-click-through visitors to a
                                                                  (1) “Page not found” message: the spam page
   bogus non-existent page such as the one shown in (c),
                                                                  pretends to be non-existent and sometimes claims that
   the spammers hope to hide their behind-the-scenes,
                                                                  you must have made a typo.
   ads-serving domains from spam investigation.
      In this report, we provide an in-depth analysis of          (2) “Page has been deleted for abuses” (e.g.,
   different techniques for achieving click-through               violations of terms-of-use): this is trying to convince
   cloaking, and focus on using cloaked pages that have           you that somebody else has reported the spam and the
   successfully spammed major search engines as seeds to          problem has been taken care of.
   hunt for more spam URLs and eliminate them to                  (3) Redirecting to known-good sites such as
   improve the quality of search results. In Section 2, we        google.com or msn.com: this attempts to bypass
   give a brief overview of various behaviors exhibited by        automatic anti-spam scanners that white-list these
   spam pages that use click-through cloaking. In Section         known-good sites.
   3, we give a comprehensive survey of different
   cloaking techniques, divide them into three categories,        (4) Staying on the current page (e.g., a blog page or
   and analyze their strength and weaknesses. In Section          an empty page): this is to avoid exposing the behind-
   4, we give an example of malicious websites that also          the-scenes redirection domains.
   use cloaking to evade security investigation. We               (5) Redirecting to fake spam-reporting websites: for
   describe the design of our anti-cloaking scanner and           example, spampatrol.org is a commonly seen
   redirection-diff spam detection tool in Section 5, and         redirection target for cloaked spam pages. It asks for
   present eight case studies in Section 6 to demonstrate         your name and email address and promises that “This
   the tool’s effectiveness in identifying spam. Section 7        site will be closed in five days for a comment and e-
   summarizes the paper. All spam pages investigated in           mail spam” (see Figure 2). However, as shown in Case
   this report were active during all or part of the time         #3 in Section 6, spampatrol.org shares the same IP
   period between September and November 2006. Since              subnet as many other suspicious drugs- and porn-
   many of them were “throw-away” pages created on free           related websites that use cloaking and is most likely a
   hosting websites as doorways to redirect to spammer-           fake spam-reporting site.
   operated domains, some of them might have a short
   lifetime and are no longer active.

   2. Behavior of Cloaked Spam Pages
     Spammers are in the business to make money. So
   when users click through search results to reach their
   pages, they want to show content that has commercial
   values. Broadly, such content can be divided into three
   categories: (1) ads-portal pages from which spammers
   make money by participating in pay-per-click
   programs; (2) merchant websites which spammers
   directly own or get paid from through traffic affiliate
   programs; many casino, pornography, mp3, and travel
   websites belong to this category; (3) malicious scripts        Figure 2: Bogus spam-reporting website that asks for
   that exploit browser vulnerabilities to install malware        personal information
   programs that steal personal information for illegal
   purposes. It’s not uncommon to see malicious websites          3. Click-Through Cloaking Techniques
   simply close the browser window after a successful               We divide click-through cloaking techniques into
   exploit.                                                       three categories: server-side cloaking, client-side
                                                                  cloaking, and combination techniques. We also



                                                              2
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       11


   distinguish simple cloaking, which only tries to                page) and then clicking on the link would fool the
   differentiate click-through and non-click-through               server into serving the spam content.
   visitors, from advanced cloaking, which additionally
   tries to identify click-through visitors who use unusual        3.2. Client-Side Cloaking
   search strings and are most likely doing spam                     A major weakness of server-side cloaking, simple or
   investigation.                                                  advanced, is that the server cannot tell whether the
                                                                   Referer field in the HTTP header is the “authentic”
   3.1. Server-Side Cloaking                                       one generated by the browser, or a fabricated one
                                                                   inserted by an anti-cloaking spam detection program.
   3.1.1. Simple Server-Side Cloaking                              We have implemented such a program and tested it
      The simplest way to achieve click-through cloaking           against spam URLs that use server-side cloaking. We
   is for web servers to check the Referer field in the            were able to fool all of them into serving spam content
   header of each incoming HTTP request. If the referrer           by directly visiting them with an inserted Referer field,
   is a search engine URL, the server assumes that the             without clicking through any search results.
   request came from a search-result click-through and               This weakness of server-side cloaking and the
   serves the spam content; otherwise, the server returns a        increasing popularity among spammers to set up throw-
   bogus            page.             For          example,        away doorway pages on free hosting servers that they
   www.intheribbons.com/win440/2077 durwood.html is a              do not own motivated the use of client-side cloaking.
   spam URL that uses simple server-side cloaking to               3.2.1. Simple Client-Side Cloaking
   serve spam content from lotto.gamblingfoo.com to click-
                                                                      The basic idea of client-side cloaking is to run a
   through users but serve a bogus “404 Not Found” page
                                                                   script on the client machine to check the local
   to non-click-through visitors.
                                                                   browser’s document.referrer variable. Figure 3 shows
      Simple server-side cloaking can be easily defeated: a        an actual script used by the spam URL
   spam investigator could perform a query of                      naha.org/old/tmp/evans-sara-real-fine-place/index html.    It
   “url:www.intheribbons.com/win440/2077_durwood.html” at          checks if the document.referrer string contains the
   live.com or yahoo.com (or an equivalent “info:” query           name of any of the major search engines. If the check
   at google.com) to obtain a link to the spam page and            succeeds (i.e., the “exit” variable remains true), it
   click through that link to visit the page. The spammers         redirects the browser to ppcan.info/mp3re.php to
   will be fooled into serving the spam content because            continue the redirection chain which eventually leads to
   the Referer field in the HTTP header is indeed a URL            spam content; otherwise, it stays on the current
   from a major search engine.                                     doorway page. Since this spam URL does not use
   3.1.2. Advanced Server-Side Cloaking                            advanced       cloaking,     issuing      a     query     of
                                                                   “url:http://www.naha.org/old/tmp/evans-sara-real-
      Advanced server-side cloaking addresses the                  fine-place/index.html” at yahoo.com and clicking
   weakness by distinguishing spam investigation-style             through the link would reveal the spam content.
   queries from regular search queries. For example,
                                                                      More and more spam URLs are using obfuscated
   “url:” (or “info:”), “link:”, “linkdomain:”, and
                                                                   scripts to perform client-side cloaking in order to evade
   “site:” queries are commonly used by spam
                                                                   content-based detection by crawlers and human spam
   investigators, but rarely used by regular users. So a
                                                                   investigators. Figure 4 shows a sample obfuscated
   spam server can look for these search strings in the
                                                                   script fragment used by the spam URL
   HTTP Referer field and serve cloaked pages.
                                                                   buyviagralive.blogspot.com.            By          replacing
      For example, clicking on acp.edu/phentermine.dhtml           document.write() with alert(), we were able to de-
   from a regular search-result page would return a spam           obfuscate the script and see the cloaking logic that
   ads-portal page full of drugs-related links, but directly       performs a similar check of document.referrer against
   visiting the URL would return a bogus “HTTP 403                 major search engines’ names as well as their specific
   (Forbidden)” page. Doing a “site:www.acp.edu                    URL structures.
   phentermine” query at live.com and then clicking
   through the link would still return the bogus page              var     url    =     document.location     +    "";   exit=true;
                                                                   ref=escape(document.referrer);
   because the spam server sees the “site:” query. But
                                                                   if ((ref.indexOf('search')==-1) && (ref.indexOf('google')==-1)
   issuing a query of “Order by 1oon Est Time, get it              && (ref.indexOf('find')==-1) && (ref.indexOf('yahoo')==-1) &&
   tomorrow or choose 2nd day FedEx To All US States”              (ref.indexOf('aol')==-1)    &&   (ref.indexOf('msn')==-1)    &&
   (where the search string was copied from the page’s             (ref.indexOf('altavista')==-1) && (ref.indexOf('ask')==-1) &&
                                                                   (ref.indexOf('alltheweb')==-1) && (ref.indexOf('dogpile')==-1)
   brief summary displayed in the “site:” search-result            && (ref.indexOf('excite')==-1) && (ref.indexOf('netscape')==-1)
                                                                   && (ref.indexOf('fast')==-1) && (ref.indexOf('seek')==-1) &&




                                                               3
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       11


   (ref.indexOf('find')==-1) && (ref.indexOf('searchfeed')==-1) &&        most effective anti-cloaking tool or procedure
   (ref.indexOf('about.com')==-1) && (ref.indexOf('dmoz')==-1)
   && (ref.indexOf('accoona')==-1) && (ref.indexOf('crawler')==-
                                                                          accordingly. To get the best of both worlds (i.e.,
   1))     {    exit=false;    }     if   (exit)   {    p=location;       extracting referrer information directly from the client-
   r=escape(document.referrer);                                           side document.referrer variable and hiding the
   location='http://ppcan.info/mp3re.php?niche=Evans,                     cloaking logic on the server side), some spammers have
   Sara&ref='+r }
                                                                          migrated to a combination cloaking solution.
   Figure 3: A basic client-side cloaking script
                                                                             The following spam URL hosted on a university web
   <script                                                                site           used           combo             cloaking
   language="javascript">document.write("\x3c\x73\x63\x72\x69\            lawweekly.student.virginia.edu/wwwboard/messages/007 ht
   x70\x74\x3e\x20\x76\x61\x72\x20\x72\x3d\x64\x6f\x63\x75\x6             ml: it uses a client-side script to extract the
   d\x65\x6e\x74\x2e\x72\x65\x66\x65\x72\x72\x65\x72\x2c\x7
   4
                                                                          document.referrer information and reports it to the
   ...                                                                    spam domain 4nrop.com as part of the URL. If the
   x6e\x2e\x70\x68\x70\x3f\x72\x3d"      +     "blogspot"      +          referrer information passes the server-side check, the
   "\x26\x67\x3d" + "pharmacy" + "\x26\x6b\x3d" + "Buy Viagra"            browser is redirected to a spam page hosted on raph.us;
   +
   "\x22\x3b\x20\x3c\x2f\x73\x63\x72\x69\x70\x74\x3e");</script>          otherwise,         it        is       redirected       to
   Figure 4: Obfuscated script (the encoded string in                     lawweekly.student.virginia.edu/404 html, which is a bogus
   bold face translates into “document.referrer”)                         non-existent page. This spammer has attacked several
                                                                          other .edu websites and set up cloaked pages with
   3.2.2. Advanced Client-Side Cloaking                                   similar behavior; pbl.cc.gatech.edu/bmed3200a/10 and
                                                                          languages.uconn.edu/faculty/CVs/data-10.php are just two
      Like advanced server-side cloaking described in                     such examples
   Section 3.1.2, many client-side cloaking pages perform
                                                                             Figure 6 shows an example of obfuscated combo
   advanced checks, as shown in Figure 5 for
                                                                          cloaking      used        by      the     spam       URL
   lossovernigh180.blogspot.com. In addition to checking for
                                                                          mywebpage.netscape.com/superphrm2/order-tramadol.htm.
   “link:”, “linkdomain:”, and “site:”, it also performs a
                                                                          The script feeds an obfuscated string to the obfuscated
   general check of whether the spam URL’s domain
                                                                          function kqqw() to generate another script code to be
   name appears as part of the referrer string, which
                                                                          executed by eval(). By replacing eval() with alert(),
   covers the cases of “url:” and “info:” queries. The
                                                                          we were able to see that the script eventually reports
   result of this check decides the output of the
                                                                          the document.referrer information to the spam server
   is_SE_traffic() function, based on which either a spam
                                                                          emaxrdr.com, which then redirects the browser either
   page or a bogus non-existent page is served.
                                                                          to a spam page hosted on pillserch.com or to the
   Function is_se_traffic() {                                             suspicious     website       spampatrol.org     described
     if ( document.referrer ) {                                           previously.
         if ( document.referrer.indexOf(“google”)>0
           || document.referrer.indexOf(“yahoo”)>0                        <script> var params="f=pharmacy&cat=tramadol";
           || document.referrer.indexOf(“msn”)>0                          function kqqw(s){
           || document.referrer.indexOf(“live”)>0                            var Tqqe=String("qwertyuioplkjhgfdsazxcvbnmQWERTYU
           || document.referrer.indexOf(“search.blogger.com”)>0              IOPLKJHGFDSAZXCVBNM_1234567890");
           || document.referrer.indexOf(“www.ask.com”)>0)                   var tqqr=String(s); var Bqqt=String("");
         {                                                                  var Iqqy,pqqu,Yqqi=tqqr.length;
            If ( document.referrer.indexOf( document.domain )<0             for ( Iqqy=0; Iqqy<Yqqi; Iqqy+=2) {
                 && document.referrer.indexOf( “link%3A” )<0                   pqqu=Tqqe.indexOf(tqqr.charAt(Iqqy))*63;
                 && document.referrer.indexOf( “linkdomain%3A” )<0             pqqu+=Tqqe.indexOf(tqqr.charAt(Iqqy+1));
                 && document.referrer.indexOf( “site%3A” )<0 )                 Bqqt=Bqqt+String.fromCharCode(pqqu);
            { return true; }                                                }
         }                                                                  return(Bqqt);
     }                                                                    }
     return false;                                                        eval(kqqw('wKwVwLw2wXwJwCw1qXw4wMwDw1wJqGqHq8
   }                                                                      qHqSqHw_ «
   Figure 5: Script fragment for document.referrer                        Bw1qHqSqHq0qHqFq7'));</script>
   checking    from   zeppele.com/9726 5fcb7 Vp8.js,
                                                                          Figure 6: Obfuscated script for combo cloaking
   which lossovernigh180.blogspot.com redirects to

   3.3. Combining Client-Side Script with Server-                         4. Cloaked Malicious Web Pages
   Side Checking                                                            We previously developed the Strider HoneyMonkey
     A major weakness of client-side cloaking techniques,                 system for detecting malicious websites that attempt to
   simple or advanced, is that the cloaking logic is                      exploit    browser    vulnerabilities    [5].    These
   exposed to spam investigators, who can then design the                 HoneyMonkeys, running inside unpatched Virtual



                                                                      4
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       11


   Machines (VMs), mimic human browsing activities by              we scan each suspect URL twice – one with anti-
   launching an actual browser to visit each suspect               cloaking and one without, compare the two vectors of
   website, and later identify malicious ones by detecting         redirection domains, and flag those that exhibit a
   drive-by software installation outside browser sandbox.         difference in the comparison.
   The system has successfully detected thousands of                  Table 1 shows that redirection-diff can detect all
   websites that were exploiting known and zero-day                eight cloaked URLs discussed so far with no false
   vulnerabilities.                                                negatives. However, in practice, there are several
      In our recent search spam investigation, we have             possibilities for false positives: (1) some websites serve
   found thousands of spam pages that are malicious. That          rotating ads from different domains. (2) Some websites
   is, some malicious website operators are using search           rotate final destinations to distribute traffic among
   spamming techniques to push their URLs into top                 multiple downstream sites. (We use the term “final
   search results in major search engines in order to draw         destination” to refer to the URL in the address bar
   more traffic to exploit. We have also discovered                when all redirections have been finished.) (3) Some
   hundreds of malicious spam pages that used click-               web accesses may fail due to transient network or
   through cloaking. For example, on October 13, 2006,             server problems. Although spam judgment is ultimately
   the malicious URL mandevillechevrolet . com (spaces             a subjective matter that requires humans to make the
   added for safety) appeared as the #1 Yahoo search               final determination, it is important for the tool to have a
   result for “mandeville chevrolet”, which would install          low false-positive rate in order to minimize expensive
   a malware program named “ane.exe” under C:\ if the              manual effort.
   clicking user’s machine is vulnerable. To avoid being
   detected by systems like HoneyMonkey, the spam page             Table 1: Redirection-Diff – spam URL: [vector with
   used a client-side script to check document.referrer            anti-cloaking] vs. [vector without anti-cloaking]
   and only redirected the browser to the malicious porn           with diff highlighted in bold face
   site hqualityporn . com if the visit came from a search         1. lawweekly.student.virginia.edu/wwwboard/messages/007.
   click-through. This demonstrates the importance for                html: [4nrop.com, raph.us, 8-d.com] vs. [4nrop.com]
   exploit detection systems and human security                    2. www.intheribbons.com/win440/2077 durwood html:
   investigators to use anti-cloaking techniques to be                [gamblingfoo.com] vs. [none]
   discussed next.                                                 3. www.acp.edu/phentermine.dhtml: [searchfeed.com] vs.
                                                                      [none]
   5. Anti-Cloaking Scanner and Redirection-
                                                                   4. www naha.org/old/tmp/evans-sara-real-fine-
   Diff Spam Detection Tool                                           place/index.html: [ppcan.info, mp3sugar.com]         vs.
      To effectively detect all spam pages that use click-            [ppcan.info]
   through cloaking, we adopt an end-to-end approach of            5. buyviagralive.blogspot.com/:              [blogger.com,
   building an anti-cloaking scanner that always visits               trafficmanager info, 4yousearch.com] vs. [blogger.com]
   websites by clicking through search-result pages,               6. lossovernigh180.blogspot.com/: [zeppele.com,
   instead of trying to exploit the weakness of individual            worlddatinghere.com, adultfriendfinder.com] vs.
   cloaking techniques. Given a suspect URL, the scanner              [zeppele.com, follar-sexo-conocer.com]
   derives from the URL name the likely keywords that the          7. mywebpage netscape.com/superphrm2/order-
   spammer is targeting, queries Live Search to obtain a              tramadol htm: [aol.com, atwola.com, doubleclick.net,
   search-result page that correctly sets the                         advertising.com, adsdk.com, emaxrdr.com, pillserch.com]
   document.referrer variable, inserts a link to the                  vs. [aol.com, atwola.com, doubleclick net,
   suspect URL into the page, and generate a click on that            advertising.com, adsdk.com, emaxrdr.com,
                                                                      spampatrol.org, statcounter.com]
   link. The scanner also incorporates the Strider URL
   Tracer [6] to record all third-party redirection domains        8. www . mandevillechevrolet . com /: [hqualityporn.com,
   reached as a result of the visit. If a redirection domain          dinet info, frlynx info, joutweb.net] vs. [none]
   belongs to a known spammer, the URL is flagged as                  In practice, we found that the following
   spam; otherwise, further investigation to gather                modifications to the basic redirection-diff approach are
   evidence of spam activities is required.                        effective in reducing false positives: (1) the majority of
      We found that the use of click-through cloaking is           today’s cloaked pages can be detected by comparing
   almost always an indication of spam because good                only the final destinations from the two scans (i.e.,
   websites do not engage in such deceptive behavior.              redirection-diff of size-1 vectors). (2) For each suspect
   Therefore, we propose a redirection-diff approach to            URL, we can perform the scans and diff multiple times
   turn spammers’ cloaking techniques against themselves           and exclude those that do not result in a consistent diff
   and use it as a detection mechanism [7]. Specifically,          result (see Case #1 in Section 6). (3) Given a group of



                                                               5
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       11


    URLs that are expected to exhibit a similar cloaking                 Suspicious      IP   # domains /   #         # hiding
    behavior, we can perform the scans and diff for each                 address range        # scanned     cloaked   final
                                                                                              URLs          URLs      destinations
    URL just once and exclude those that are not consistent         #2   moped-scooter ngvjj.info/moped-motor-scooter html
    with the rest of the group. For example, given a
                                                                         217.11.233.224    325 / 8,444    6,926        110
    confirmed cloaked URL, we may construct a group of
                                                                                  ~254                   (82%)
    suspect URLs by examining domains hosted on nearby              #3   spampatrol.org
    IP addresses [8] (see Cases #2~#6). We show in the
                                                                         67.19.92.170         70 / 375      292      4
    next section that we have used this cloaked-spam
                                                                                 ~174                      (78%)
    hunting technqiue to successfully identify over 10,000          #4   www.intheribbons.com/win440/2077 durwood html
    spam pages and hundreds of new spammer redirection
                                                                         69.59.158.96         17 / 750      743     21
    domains.
                                                                                 ~111                      (99%)
    6. Case Studies of Click-Through Cloaking                       #5   mobile.qode.info/arabic-mp3-ringtone html
                                                                         81.0.195.190       233 / 5,306    2,459   125
    Case Study #1: False-positive Evaluation                                    ~205                       (46%)
       In one experiment, human experts were given the              #6   samsung.yourphoneonline.net/movie fone
    top-10 results of a search benchmark, consisting of                  66.29.15.128        94 / 4,649    1,553     2
    hundreds of keywords, from a major search engine, and                       ~135                       (33%)
    they identified 736 URLs as spam. Since our goal was              Case #3 is unique in that the seed URL is not a
    to establish a lower bound on the percentage of cloaked         cloaked URL, but rather a suspicious final destination
    spam URLs, we compared only the final destinations in           for cloaked pages, as discussed previously. Our scan
    redirection-diff. The first scan of these 736 URLs              results show that a large percentage of sampled URLs
    flagged 53 of them as suspicious. The second scan               hosted on its nearby IP addresses are cloaked URLs
    excluded two of the 53 that had inconsistent diff results       and they all share spampatrol.org as their bogus final-
    (both due to rotating final destinations). We then              destination page, which clearly indicates that this is a
    manually examined the remaining 51 and found that               fake spam-reporting page. (Interestingly, we discovered
    only one (2%) of them was a false positive, again due           another similar spam-reporting site abusepost.com in a
    to rotating final destinations. The lower-bound                 separate scan of cloaked URLs including
    cloaking percentage among spam URLs was therefore               hometown.aol.com/ftvgirls55/ftv html.)
    50/736=6.8% for this benchmark.                                   During the investigation of Case #6, we encountered
    Case Study #2 ~ #6: IP Subnet-based Spam Hunting                an interesting false-positive issue due to self-clicking
      Table 2 shows the results from Case Study #2 ~ #6,            ads-portal pages. Some of the suspect URLs redirected
    in which we performed IP address-based spam hunting             to allishere.us/in.php?id=404 which was a final-
    by starting with a seed URL that was successfully               destination, ads-portal page that would non-
    promoted into top search results (shown in the top row          deterministically and automatically generate a click on
    of each case). The second column shows the range of             one of the ads links if left unattended. That would
    suspect IP addresses surrounding the one that hosted            change the recorded final-destination domain and
    the seed URL. The third column shows the number of              introduce false diff results. Fortunately, we had
    domains hosted on those IP addresses as well as the             thousands of suspect pages that followed the
    number of URLs we obtained for scanning by issuing a            “template” cloaking behavior of the seed URL and
    “site:” query for each domain.                                  generated the two vectors as [<one of two final
                                                                    destinations>] vs. [none]. So it was fairly easy to
       The fourth column shows the number of cloaked                simply (conservatively) exclude those diff results
    URLs detected by our tool based on comparing final              caused by the random clicks.
    destinations only, and the fifth column shows the
    number of final destinations that were hiding through           Case Study #7: Redirection-diff of Full Vectors
    cloaking. In summary, we found that IP-based spam                  Taking this cloaked URL from Section 3.1.2 as a
    hunting was very effective, identifying 33-99% of               seed: www.acp.edu/phentermine.dhtml, we issued a
    suspicious URLs as cloaked URLs in these five cases.            “site:www.acp.edu” query to retrieve the top-1000
    In total, we discovered 11,973 unique cloaked URLs              results and extracted 825 .dhtml URLs. Since this set of
    associated with 241 unique hiding final-destination             URLs do not land on a third-party final destination in
    domains, many of which were previously unknown                  either scan, they require a diff of the full redirection
    spammer redirection domains.                                    vectors. In the first pass of the analysis, our tool
                                                                    detected 554 (67%) of the 825 URLs as cloaked pages
    Table 2: IP Subnet-based Spam Hunting Results                   through the diff of [searchfeed.com] vs. [none]; the



                                                                6
Case 0:20-cv-60416-AMC Document 110-39 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       11


    remaining 33% did not generate any third-party traffic              third level, we distinguish obfuscated scripts from
    in either scan. Based on the observation that actual                plaintext referrer-checking scripts.
    spam        pages     all     fetched     images      from              We have implemented an anti-cloaking scanner that
    “www.acp.edu/images/” but none of the cloaked bogus                 always visits websites by clicking through search
    pages did, we extended the redirection vector to                    results in order to defeat all referrer-based cloaking
    include this non-third-party URL prefix and were able               techniques. We have also implemented a redirection-
    to confirm that all 825 URLs used cloaking.                         diff tool that turns the cloaking behavior into a spam
       In fact, we later discovered that this site was actually         detection mechanism. Through IP subnet-based spam
    hosting a keyword-based ads engine that could generate              hunting, we have been able to use the tool to discover
    an infinite number of clocked URLs. For example,                    over 10,000 cloaked pages that were hiding hundreds
    visiting      this    arbitrarily     constructed     URL           of spam-related redirection domains – a level of
    www.acp.edu/garbage-in-garbage-out.dhtml with our                   prevalence that came as a surprise to us. We have also
    anti-cloaking scanner would return a list of ads based              shown that malicious website operators are using
    on the keywords “garbage in garbage out”, while                     cloaking techniques as well, so it is important for
    visiting the URL directly would return a bogus page.                automated exploit detection systems and human
                                                                        security investigators to adopt anti-cloaking techniques
    Case Study #8: Malicious URL Spam Hunting
                                                                        in their scanning and investigation.
      Taking this malicious URL from Section 4 as a seed:
    mandevillechevrolet . com, we extracted 118 suspicious              References
    domains hosted on its nearby IP addresses. Since the                [1] Gyongyi, Z. and Garcia-Molina, H., “Web Spam
    cloaked malicious behavior was exhibited at the                         Taxonomy,” in Proc. International Workshop on
    domain level, we scanned only the 118 domain-level                      Adversarial Information Retrieval on the Web (AIRWeb),
    pages. Our tool detected 90 (76%) of the 118 URLs as                    2005.
    cloaked URLs that were hiding these three behind-the-               [2] Wu, B. and Davidson, B.D., “Cloaking and Redirection:
    scenes malicious domains: dinet.info, frlynx.info, and                  A Preliminary Study,” in Proc. AIRWeb, 2005
    joutweb.net. When we re-scanned this group of URLs                  [3] Chellapilla, K. and Chickering, D.M., “Improving
                                                                            Cloaking Detection Using Search Query Popularity and
    in mid-November 2006, these three domains were
                                                                            Monetizability,” in Proc. AIRWeb, August 2006
    replaced by tisall.info, frsets.info, and recdir.org
                                                                        [4] Niu, Y., Wang, Y. M., Chen, H., Ma, M., and Hsu, F., “A
    (hosted on the same pair of IP addresses
                                                                            Quantitative Study of Forum Spamming Using Context-
    85.255.115.227 and 66.230.138.194), while the                           based Analysis,” to appear in Proc. 1etwork and
    cloaking behavior remained the same.                                    Distributed System Security (1DSS) Symposium, 2007
    7. Summary                                                              (MSR-TR-2006-173)
       Search engines have become such a dominating web                 [5] Wang, Y. M., Beck, D., Jiang, X., Roussev, R.,
                                                                            Verbowski, C., Chen, S., and King, S., “Automated Web
    portal that many spammers are willing to sacrifice all
                                                                            Patrol with Strider HoneyMonkeys: Finding Web Sites
    non-click-through traffic by using click-through                        That Exploit Browser Vulnerabilities,” in Proc. 1DSS,
    cloaking in order to minimize the risk of getting caught                February 2006.
    and blacklisted. We have provided an in-depth analysis              [6] Wang, Y. M., Beck, D., Wang, J., Verbowski, C., and
    of stealth spam pages that use referrer-based cloaking                  Daniels, B., “Strider Typo-Patrol: Discovery and
    to hide spammer-operated redirection domains from                       Analysis of Systematic Typo-Squatting,” in Proc. 2nd
    spam investigation. We have categorized cloaked pages                   Workshop on Steps to Reducing Unwanted Traffic on the
    at three levels: at the first level, we differentiate server-           Internet (SRUTI), July 2006
    side cloaking, client-side cloaking, and combination                [7] Wang, Y. M., Beck, D., Vo, B., Roussev, R., and
    techniques; at the second level, we distinguish                         Verbowski, C., “Detecting Stealth Software with Strider
    advanced cloaking, which checks for spam                                GhostBuster,” in Proc. IEEE International Conference
    investigation-style queries, from simple cloaking; at the               on Dependable Systems and 1etworks (DS1), June 2005.
                                                                        [8] Reverse IP lookup, http://www.domaintools.com/reverse-
                                                                            ip/.




                                                                    7
